Citation Nr: 1103090	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-09 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral plantar keratoses through November 6, 2007, and in 
excess of 50 percent for marked bilateral pes cavus with painful 
plantar hyperkeratoses from November 7, 2007.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1967 to July 1971 that 
is unconfirmed, and service from July 1971 to July 1976 that is 
confirmed.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from July 2006 and November 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, which granted service connection and assigned a 10 percent 
initial rating for bilateral plantar hyperkeratoses, from 
February 28, 2006.  The Veteran disagreed with the initial rating 
assigned, and perfected the appeal.  In November 2007 during the 
appeal, the RO granted a staged initial rating of 50 percent for 
marked bilateral pes cavus bilateral with painful plantar 
hyperkeratoses for the rating period from November 7, 2007.  As 
the Veteran has not expressed satisfaction with the initial 
ratings assigned, the initial rating appeal continued.  See AB v. 
Brown, 6 Vet. App. 35 (1993). 

Upon the perfection of his appeal, the Veteran had requested a 
personal hearing before the Board.  In April 2007, in a signed, 
written statement, the Veteran waived his request for a hearing.  
In June 2007 the Veteran testified at a personal hearing before 
the Decision Review Officer at the RO.  A transcript has been 
incorporated into the record.  


FINDINGS OF FACT

1.  For the initial rating appeal prior to November 7, 2007, the 
Veteran's bilateral plantar keratoses have been manifested by 
periodically painful calluses secondary to pes cavus under the 
1st and 5th metatarsophalangel joint of the right foot and under 
the 2nd and 5th MPTJ of the left foot, that more nearly 
approximate moderate residuals of foot injuries, and do not more 
nearly approximate moderately severe residuals of foot injuries.

2.  Throughout the rating period from November 7, 2007, the 
Veteran's marked bilateral pes cavus with resultant painful 
plantar hyperkeratosis has been manifested by high arches, 
dropped forefoot, all toes hammershaped with a tendency to 
dorsiflexion, and pain on correction and marked shortening of the 
plantar fascia for which the Veteran did not take pain 
medication.  


CONCLUSIONS OF LAW

1.  For the initial appeal period prior to November 7, 2007, the 
criteria for a disability rating in excess of 10 percent for 
bilateral plantar keratoses have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, 
Diagnostic Codes 7819-5276 (2010).

2.  For the initial rating period from November 7, 2007, the 
criteria for a disability rating in excess of 50 percent for 
marked bilateral pes cavus with resultant painful plantar 
keratoses have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 7819-5278 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) Veteran status; 
2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 
(Fed. Cir. 2007).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of the claims prior to the initial adjudication 
of his claim.  An April 2006 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  A January 2007 letter also informed the Veteran 
of disability rating and effective date criteria and claim was 
readjudicated in the November 2007 rating decision.  Additional 
notice regarding rating criteria and applicable diagnostic codes 
was mailed in May 2008, and the claim was readjudicated in the 
June 2008 supplemental statement of the case.  The Veteran has 
had ample opportunity to respond or supplement the record, and he 
has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  As the Veteran 
reported his Social Security disability benefits had been awarded 
based upon his bilateral foot disability, the RO obtained copies 
of the determination letter and underlying medical evidence and 
included them in the record.  As well, the Board acknowledges 
that following the June 2010 supplemental statement of the case 
for the Veteran's initial rating appeal, additional VA treatment 
records were added to the claims file as part of the adjudication 
of another claim.  The Board finds that the Veteran was not 
prejudiced by the lack of another supplemental statement of the 
case for his initial rating appeal because the additional VA 
treatment records were not probative to this claim.  The Veteran 
had already been awarded the maximum schedular rating allowed for 
his service-connected foot disability, and the additional VA 
treatment records pertain only to the period for which the 
maximum schedular rating was in effect, so there was no 
reasonable possibility such records could substantiate a claim 
for a higher rating.    

The RO arranged for VA examinations in June 2006 and November 
2007.  These examinations, taken together, are found to be 
adequate for rating purposes for the initial rating issue decided 
in this decision.  The VA examiners reviewed the Veteran's 
medical history and complaints, made clinical observations and 
measures, and rendered opinions regarding the severity of the 
bilateral foot disability.  For these reasons, the Board finds 
that the June 2006 and November 2007 examinations are adequate to 
evaluate the Veteran's service-connected foot disabilities.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must 
provide an examination that is adequate for rating purposes).  
Further, there is no indication that the Veteran's bilateral foot 
disability has worsened since the date of the most recent 
examination in November 2007.  Accordingly, an additional 
examination is not required.  See Palczewski v. Nicholson, 21 
Vet. App. 174, 181 (2007); VAOPGCPREC 11-95.  The Veteran has not 
identified any evidence that remains outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the merits of 
the claim.

Initial Rating for Bilateral Plantar Keratoses

Service connection for bilateral plantar keratoses was granted by 
the RO in a July 2006 rating decision.  A 10 percent rating was 
initially assigned, effective from February 26, 2006, the date 
the service connection claim was date-stamped as received by the 
RO.  The Veteran's disability was evaluated under Diagnostic 
Codes 7819-5276.  The Veteran entered a notice of disagreement 
with the initial rating assigned.  During the initial rating 
appeal, by rating decision dated in November 2007, a 50 percent 
initial rating was awarded, effective for the rating period from 
November 7, 2007, under Diagnostic Codes 7819-5278.  In this 
decision, the Board has more particularly considered whether it 
is more appropriate and more favorable to initially rate the 
Veteran's bilateral plantar keratoses under Diagnostic Code 5276, 
5278, or 5284, although the Board has also considered other 
potentially applicable rating criteria.  See Veteran's August 
2007 Statement.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show 
all the findings specified; however, findings sufficiently 
characteristic to identify the disease and the disability 
therefrom and coordination of rating with impairment of function 
will be expected in all instances.  38 C.F.R. § 4.21 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7 (2010). 

In this case, the Board has considered the entire period of 
initial rating claim to see if the evidence warrants the 
assignment of different ratings for different periods of time, a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires the use of an additional diagnostic code 
to identify the basis for the rating assigned; the additional 
code is shown after the hyphen.  Diagnostic Code 7819, pertaining 
to benign skin neoplasms, is rated on the basis of scars or 
impairment of function.  38 C.F.R. § 4.118.  Diagnostic Code 5276 
provides ratings for acquired flatfoot.  Diagnostic Code 5278 
provides ratings for claw foot (pes cavus).  Diagnostic Code 5284 
provides ratings for other residuals of foot injury. 

Diagnostic Code 5276 provides ratings for acquired flatfoot.  
Moderate flatfoot with weight-bearing line over or medial to the 
great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral, is 
rated 10 percent disabling.  Severe flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), pain 
on manipulation and use accentuated, indication of swelling on 
use, characteristic callosities, is rated 20 percent disabling 
for unilateral disability, and is rated 30 percent disabling for 
bilateral disability.  Pronounced flatfoot, with marked 
pronation, extreme tenderness of plantar surfaces of the feet, 
marked inward displacement, and severe spasm of the tendo 
achillis on manipulation, that is not improved by orthopedic 
shoes or appliances, is rated 30 percent disabling for unilateral 
disability, and is rated 50 percent disabling for bilateral 
disability.  38 C.F.R. § 4.71a. 

Diagnostic Code 5277 provides ratings for bilateral weak foot.  
For symptomatic condition secondary to many constitutional 
conditions, characterized by atrophy of the musculature, 
disturbed circulation, and weakness, the underlying condition is 
to be rated, with a minimum rating of 10 percent.  38 C.F.R. § 
4.71a. 

Diagnostic Code 5278 provides ratings for acquired claw foot (pes 
cavus).  Acquired claw foot with the great toe dorsiflexed, some 
limitation of dorsiflexion at the ankle, definite tenderness 
under metatarsal heads, bilateral or unilateral, is rated 10 
percent disabling.  Acquired claw foot with all toes tending to 
dorsiflexion, limitation of dorsiflexion at the ankle to right 
angle, shortened plantar fascia, and marked tenderness under the 
metatarsal heads, is rated 20 percent disabling for unilateral 
involvement, and 30 percent disabling for bilateral involvement.  
Acquired claw foot with marked contraction of plantar fascia with 
dropped forefoot, all toes hammer toes, very painful callosities, 
marked varus deformity, is rated 30 percent disabling for 
unilateral involvement, and 50 percent disabling for bilateral 
involvement.  38 C.F.R. § 4.71a.

Diagnostic Code 5279 provides a 10 percent disability rating for 
anterior metatarsalgia (Morton's disease), whether unilateral or 
bilateral.  38 C.F.R. 
§ 4.71a. 

Diagnostic Code 5280 provides ratings for unilateral hallux 
valgus.  Unilateral hallux valgus that is severe, if equivalent 
to amputation of great toe, is rated 10 percent disabling.  
Unilateral hallux valgus that has been operated upon with 
resection of metatarsal head is rated 10 percent disabling.  38 
C.F.R. § 4.71a.

Diagnostic Code 5281 provides that unilateral severe hallux 
rigidus is to be rated as severe hallux valgus.  A Note to 
Diagnostic Code 5281 provides that the rating for hallux rigidus 
is not to be combined with claw foot ratings.  Diagnostic Code 
5280 provides that severe unilateral hallux valgus, if equivalent 
to amputation of great toe, is to be rated 10 percent disabling.  
38 C.F.R. § 4.71a. 

Diagnostic Code 5282 provides ratings based on hammer toes.  
Hammer toe of a single toe is rated noncompensably (0 percent) 
disabling.  Unilateral hammer toe of all toes, without claw foot, 
is rated 10 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5283 provides ratings based on malunion or 
nonunion of tarsal or metatarsal bones.  Moderate malunion or 
nonunion of tarsal or metatarsal bones is rated 10 percent 
disabling; moderately severe malunion or nonunion of tarsal or 
metatarsal bones is rated 20 percent disabling; and severe 
malunion or nonunion of tarsal or metatarsal bones is rated 30 
percent disabling.  A Note to Diagnostic Code 5283 provides that 
malunion or non-union of tarsal or metatarsal bones with actual 
loss of use of the foot is rated 40 percent disabling.  38 C.F.R. 
§ 4.71a. 

Diagnostic Code 5284 provides ratings for residuals of other foot 
injuries.  Moderate residuals of foot injuries are rated 10 
percent disabling; moderately severe residuals of foot injuries 
are rated 20 percent disabling; and severe residuals of foot 
injuries are rated 30 percent disabling.  A Note to Diagnostic 
Code 5284 provides that foot injuries with actual loss of use of 
the foot are to be rated 40 percent disabling.  38 C.F.R. § 
4.71a.

Service treatment records note requests for treatment for what 
service medical personnel called plantar warts.  These plantar 
"warts" were noted on the Veteran's July 1976 discharge 
examination.  There are no private or VA treatment records prior 
to 2002, when the Veteran sought VA treatment.  The Veteran 
testified at the personal hearing before the DRO that his visit 
to a VA podiatrist in 2002 was his first visit to such a 
specialist.  

The Board observes that the Veteran submitted a personal 
statement signed by a former co-worker, Mr. D.A., who stated he 
had worked with the Veteran from 1996 until 2001.  The affiant 
recalled they had to wear rubber boots to perform their job and 
the Veteran at times had to be helped to his workstation because 
of the pain in his feet.  The affiant also stated the Veteran 
finally could not do that work anymore.  See October 2006 
Statement by Mr. D. A.  While the Board has no cause to question 
Mr. D. A.'s credibility per se, the Board finds this statement to 
have little probative value as to the issues of the medical 
condition of the Veteran's feet, the severity of the Veteran's 
pain, and the reasons why the Veteran had to leave that job, 
because the affiant never states his own observation about the 
condition of the Veteran's feet nor any observation as to the 
impact of the Veteran's other non-service-connected disorders.  
The Veteran testified that he did not seek the care of a 
podiatrist until 2002 and that, after leaving that 1996-2001 
employment, he invested his money in owning and running a bar, 
which necessitated him serving as the barkeep.  See Transcript.  
The contrast between the described memory by a co-worker of 
painful walking, such that the Veteran had to be helped to his 
workstation, and the actions of the Veteran in not seeking 
podiatry treatment and in securing an occupation that requires 
standing and walking  are inconsistent with one another.  See 
also Statement Ms. M. B. January 2007. 

The 2002 VA podiatry clinic reports described the bilateral feet 
vascular system as having palpable pulses; the dermatological 
system had discoloration, keratotic lesions under the 1st and 5th 
MTPJ (metatarsophalangel joint) on the right foot and keratotic 
lesions under the 2nd and 5th MTPJ of the left foot, though no 
sign of infection.  Sensation was intact.  The treating personnel 
assessed plantar keratoses secondary to pes cavus.  The keratoses 
were debrided and prosthetics requested.  The report notes the 
Veteran's occupation entailed standing.  See November 2002.  The 
Veteran failed to show for a 2003 appointment.  In May 2004 the 
plantar calluses on both feet were painful.  Again the VA 
personnel assessed intractable plantar keratoses, on the right 
foot under the 1st and 5th metatarsal heads and on the left foot 
under the 1st and 4th metatarsal heads.  The arches were high and 
rigid.  The report included the assessment of pes cavus.  VA 
treatment records continue in the claims file for other disorders 
for 2005 through 2006, but do not contain podiatry consultations.  

The Veteran filed a claim for service connection for foot 
disability that was received by VA on February 28, 2006.  The 
Veteran was afforded a VA feet examination in June 2006 to assist 
with this claim.  The VA examiner reviewed the claims file, 
noting the long history of painful calluses and hyperkeratotic 
lesions on both feet.  The Veteran reported the bottoms of both 
feet were painful, most of the time, which would worsen with 
standing for long periods or walking long distances.  The Veteran 
reported that his feet were so painful that he could not walk 
barefoot and almost fell while attempting to stand on one foot.  
He reported the only treatment was periodic mechanical 
debridement.  The Veteran reported that the symptoms were 
constant and daily.  The Veteran used prescribed, cushioned 
insoles for only two weeks, after which they were no longer 
effective and were discarded.  The Veteran reported that he 
remained independent in usual daily activities, though he could 
not go barefoot and had to get off his feet periodically to gain 
relief from the pain.  The VA examiner noted that the Veteran's 
feet did not appear to impact significantly his occupation as a 
bar owner.  

The June 2006 VA examiner found the feet symmetrical in 
appearance, with high pitched arches.  The skin of the dorsum 
bilaterally was supple and without ulcerative or ishchemic 
lesions.  On the plantar surface there were coin-sized 
hyperkeratotic lesions which were indurated and tender to touch.  
The lesions were submetatarsal at the 1st and 5th toe on the 
right and the 2nd and 5th toes on the left foot, which the 
examiner noted were the same places noted previously in the 
medical records.  The examiner also found the joints unaffected 
with regard to range of motion, even with repeated and resisted 
movements during the examination.  There was no edema or redness.  
The examiner also found high arches, bilaterally, which is not 
correctable.  The diagnosis was bilateral painful plantar 
keratoses.

The Board observes that also of record is the underlying medical 
evidence for the Veteran's application for Social Security 
disability benefits.  Part of that evidence is an August 2006 
functional capacity assessment.  The private examiner listed 
various disorders for the Veteran, which included pes cavus, and 
observed that the claimant (the Veteran) had no complaints for 
his feet and sought no treatment for his feet.     

The Veteran had VA podiatry consultations in February 2007.  OTC 
(over the counter) supports were ordered.  The treating personnel 
noted large painful calluses, which the Veteran could not trim 
himself because he could not see the calluses sufficiently, 
having previously had retina detachments and surgery in both 
eyes.  The Veteran also reported he could not walk far because of 
the pain.  He also stated that he used to own several bars, but 
because of his eyesight and his feet, he could not maintain a job 
and had to sell the establishments.  Upon objective examination 
the physician noted no ulceration and no evidence of bacterial 
infection.  The hyperkeratotic lesions in the sub 5th on the 
right foot was somewhat plantar and lateral.  He also had a 
lesion under the 1st on the right foot which was a IPK tailor's 
bunion.  He had a pinch callus under the 1st MPTJ of the left 
foot, and calluses under the 1st and 4th.  The Veteran also 
described them as very painful.  The physician also noted claw 
toes 2 through 5 and a tailor's bunion, otherwise no hallux 
limitus or a hallux abductovalgus.  Gait analysis showed the 
Veteran had obvious pes planus-type feet.       

An April 2007 podiatry clinic follow-up noted the Veteran had 
diagnoses of clawfoot and calluses.  The OTC supports assisted 
the Veteran, as he now reported being pain-free.  Again he 
reported poor vision, but he was still bartending, though he had 
lost work because he could not stand on his feet.  He was also 
going to school, but still needed to return to work.  The 
calluses were again observed at right sub 1st and 5th and on the 
left sub interphalangeal joint hallux, sub 1st MPTJ and sub 2nd 
and 4th.  These were all deep and painful calluses.  Six calluses 
were debrided at that consultation.  See also June 2007.  

In June 2007 the Veteran testified before the DRO at a personal 
hearing.  He described himself as a full-time student in the VA 
rehabilitation program and that he was not working.  He stated 
the only treatment he had received was "pads" for his feet and 
that no physician had prescribed any pain medication.  He also 
denied any treatment or recommendation that he "cut the calluses 
off".  See Transcript, p. 3.  He also testified that his feet 
were so painful to touch, he could not wash them with a bar of 
soap.  See Transcript p. 6.

The Board observes that the Veteran's testimony that no treatment 
had been recommended to him is in contradiction to VA treatment 
reports dated back through to 2002 in which various treating 
personnel noted their recommendations for frequent debridement of 
the calluses and scheduled him for follow-up appointments.  As 
well, the Veteran underwent a VA feet examination in June 2006 
during which he reported the severity of his pain was so great 
that he was unable to stand on one foot, yet two months later in 
August 2006, for a Social Security disability application's 
functional capacity assessment, the Veteran reported no treatment 
for his feet and no pain.  Due to the contradictions between 
objective reports, the Veteran's actions, and his statements, the 
Board finds that the Veteran's assertion that he had significant 
bilateral foot pain prior to November 2007 are not credible.  

In September 2007 the Veteran had another podiatry consultation.  
The treating physician's assistant noted his calluses would need 
recurrent debridement and that the inserts would help with 
relieving pressure, but would not prevent the calluses.  On the 
right foot again thick calluses were observed on the 1st and 5th 
MT areas and the lateral heel.  There was pin-point bleeding 
subcutaneous, but no skin break.  The left foot had thick 
calluses on the 2nd and 4th MT, the skin was intact.  There was a 
callus of the 3rd toe distally.  Again, the calluses were 
debrided and the treating personnel recommended the Veteran call 
for another appointment in 3 months time.

In November 2007 the Veteran was afforded another VA feet 
examination.  The claims file was reviewed.  The examiner noted 
the diagnosis of hyperkeratosis, claw foot, and of the 
callosities resulting from claw foot.  The Veteran reported 
constant, daily pain, such that he was virtually unable to walk 
barefoot.  The Veteran also reported being unable to any job that 
requires being up on his feet.  The major treatment had been 
periodic debridement and shoe inserts; the Veteran reported no 
treatment was successful.  He was unemployed, though independent 
in usual daily activities of living.  His observed gait was 
obviously painful feet with altered weight bearing due to pain in 
the forefoot.  Objectively, his feet were symmetrical, except for 
the location of the plantar callosities.  Both feet had marked 
clawfoot deformity, with high arches and dropped forefoot; all 
toes were hammershaped, had a tendency to dorisflextion, with 
pain on correction and marked shortening of the plantar fascia.

At the November 2007 VA examination, the Veteran was found to 
have nickel-sized calluses on the left foot, 2nd and 4th 
metatarsal heads and on the right foot on the 1st and 5th 
metatarsal heads with very slight, mild thickening at the lateral 
aspect of both heels.  Dorsal skin and vasculature was normal and 
plantar skin was stretched, but intact.  Bilaterally, there was 
mild varus turn of the entire foot.  The final diagnosis was pes 
cavus with resultant painful, plantar keratoses.  

In January 2008 the Veteran had another podiatry consultation 
during which his calluses were debrided and prosthetics, in the 
form of a shoe and insoles were ordered.  See also February 2008.  
In March 2008 the Veteran reported to a primary care evaluation 
that he took no medication for his painful feet.  In September 
2008 he was provided with the extra-depth shoes and custom 
insoles and the practitioner reports he was without discomfort 
and ambulated safely.  Pain had been eliminated or reduced.  

Of record is the Social Security disability award determination 
letter, dated June 2008.  Disability benefits were awarded based 
upon the primary diagnosis of retinal detachments and defects and 
hypertension.  This contradicts the Veteran's Representative's 
statement to the RO, dated May 2010, which informed the RO that 
the Veteran had been awarded disability benefits for his feet and 
his eyes.  The Social Security disability determination letter 
found that the Veteran's pes cavus deformity was not a "severe" 
medically determinable impairment because it did not impose more 
than a slight limitation on the individual's ability to perform 
basic work-related activities.  The determination letter noted a 
pes cavus diagnosis as early as 2002; however as recently as 
March 2008 the Veteran both reported pain in his feet and that he 
took no medication for the pain and used a shoe insert.  The 
Board acknowledges that Social Security disability determinations 
are not controlling on VA; nonetheless, the Board cannot ignore 
another discrepancy between the Veteran's representations to VA 
and an objective document.  

After a review of the evidence, the Board finds that, for the 
initial rating period prior to November 7, 2007, the 10 percent 
rating is appropriate for the Veteran's bilateral planter 
keratoses, and no higher or separate ratings are warranted.  
Diagnostic code 5276 provides for a 10 percent evaluation for 
accentuated pain on manipulation and use of the feet, which the 
Veteran had; however no treatment report contains a finding of 
severe acquired bilateral flatfoot, marked deformity (such as 
pronation or abduction), or findings of swelling on use, which 
would warrant a 30 percent evaluation under that code.  While the 
Veteran had some calluses during this period, the evidence shows 
that this is the only rating criterion for a higher disability 
rating under Diagnostic Code 5276 that was shown during this 
period.  Meeting one criterion does not show that the overall 
disability picture more nearly approximates the criteria for an 
initial rating in excess of 10 percent for this rating period 
prior to November 7, 2007.  The Board has already found the 
Veteran's statements as to the level of pain for this period not 
to be credible, as they vary tremendously in the records from his 
actions and objective treatment reports, and the Veteran has 
twice reported to medical personnel that he was without pain.  
See August 2006 functional capacity assessment; April 2007 VA 
podiatry consultation.  

As well, a disability rating in excess of 10 percent is not 
warranted under Diagnostic Code 5284 for the period prior to 
November 7, 2007 because the evidence does not show more than 
moderate residuals of foot injury for this period.  The Veteran's 
bilateral foot disability is not the result of injury, and his 
statements regarding pain during this period have already been 
determined to lack credibility.  As the Veteran has not received 
consistent treatment, took no pain medication, and had denied at 
times being in pain, the Board finds that his foot disability is 
consistent with moderate residuals of foot injury, but does not 
more nearly approximate moderately severe residuals of foot 
injury as required for a higher 20 percent disability rating 
under Diagnostic Code 5284.   Accordingly, a higher disability 
rating than 10 percent for bilateral plantar keratoses is not 
warranted for any time during the initial rating period on appeal 
because the Veteran's left and right foot disability has not more 
nearly approximated moderately severe residuals of either foot, 
as required for a higher disability rating of 20 percent under 
Diagnostic Code 5284.  38 C.F.R. § 4.71a.   

While Diagnostic Code 5278, which provides ratings for claw foot 
(acquired pes cavus) provides for a 20 percent evaluation for 
unilateral involvement, the evidence does not show that for the 
period prior to November 7, 2007 the Veteran's disability 
manifested acquired claw foot with all toes tending to 
dorsiflexion, limitation of dorsiflexion at the ankle to right 
angle, shortened plantar fascia, and marked tenderness under the 
metatarsal heads, as required for a higher disability rating of 
20 percent (unilateral) or 30 percent (bilateral) under 
Diagnostic Code 5278.  38 C.F.R. § 4.71a.  No such disability of 
all the toes, shortening of the plantar fascia, or tenderness 
under the metatarsal heads has been demonstrated in the record 
prior to the November 2007 VA feet examination.  

A higher rating than 10 percent for bilateral planter keratoses 
is not warranted under any other potentially applicable 
Diagnostic Codes because for the initial rating period prior to 
the November 7, 2007, as the evidence shows no compensable 
limitation of motion, swelling, hammertoes, skin abnormality, 
vascular abnormality, or evidence of malunion or nonunion of the 
tarsal or metatarsal bones.  Additionally, there has been no 
credible findings of swelling, heat, redness, fatigability, 
weakness, or lack of endurance in either foot.

A higher rating is not possible under Diagnostic Code 5277 which 
provides that, for bilateral weak foot, which is a symptomatic 
condition secondary to many constitutional conditions, 
characterized by atrophy of the musculature, disturbed 
circulation, and weakness.  This should be rated under the 
underlying condition, with a minimum rating of 10 percent.  38 
C.F.R. § 4.71a.  That 10 percent evaluation for weak foot 
contemplates bilateral involvement, so a rating in excess of 10 
percent under this provision for the bilateral plantar fasciitis 
is not warranted.  In this case, rating the Veteran's specific 
foot disability results in not more than an initial 10 percent 
disability rating, for which the Veteran has already been rated 
under Code 5276.

Under Diagnostic Code 5276, the evidence shows that for the 
period prior to November 7, 2007 the Veteran did not have severe 
bilateral pes planus with objective evidence of marked deformity, 
pain on manipulation and use of the feet, indications of swelling 
on use of the feet, and characteristic callosities.  While there 
is some evidence of skin thickening that may be roughly analogous 
to callosities, according to clinical findings and the Veteran's 
testimony, there has been no findings of severe flat feet and no 
objectively confirmed evidence of swelling on use to warranted a 
rating of 30 percent.  None of the other criterion is 
demonstrated in the record.

In sum, at no time during the initial appeal period prior to the 
November 7, 2007 VA feet examination has the Veteran's bilateral 
foot disability been more than 10 percent disabling; therefore, 
the Board finds no basis for a higher initial disability rating 
than 10 percent for the period prior to November 7, 2007.  See 
Fenderson.

In a November 2007 rating decision, the RO granted a staged 
initial disability rating of 50 percent under Diagnostic Codes 
7819-5278, for the period beginning November 7, 2007.  The Board 
finds that the 50 percent disability rating under Diagnostic Code 
5278 is the maximum schedular rating provided, and contemplates 
bilateral involvement.  38 C.F.R. § 4.71a.  The 50 percent 
disability rating for this period is appropriate, to include the 
effective date of the stage of the 50 percent rating, and finds 
no higher initial rating than 50 percent and no separate rating 
for other foot disability is warranted for the period from 
November 7, 2007.

Only the November 2007 VA feet examination examiner found that 
all toes were hammer toes, the calluses were very painful, the 
forefoot dropped, and a tendency to dorisflexion.  These 
findings, duplicated in no other treatment report prior to 
November 7, 2007, warranted a 50 percent evaluation, effective 
that day.  
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2010).  Further, this is the maximum rating allowed under this 
diagnostic code. 

The Board notes that a 50 percent evaluation can be assigned for 
pronounced bilateral flat feet under Diagnostic Code 5276; 
however, as discussed above, as the Veteran's feet disability has 
already been evaluated as 50 percent disabling, this diagnostic 
code does not provide him with a higher evaluation.  No other 
diagnostic code that pertains to the feet provides for a higher 
evaluation that 50 percent disabling.  

For these reasons, the Board finds that the preponderance of the 
evidence weighs against an initial disability rating in excess of 
10 percent for bilateral foot disability (bilateral plantar 
keratoses) prior to November 7, 2007, DC 7819-5276, and against 
an initial disability rating in excess of 50 percent for 
bilateral foot disability (marked bilateral pes cavus with 
resultant painful planter hyperkeratosis) for the period from 
November 7, 2007.  DC 7819-5278.  38 C.F.R. § 4.71a.

Extraschedular Consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.

Only if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization to warrant referral to the VA Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
to determine whether the Veteran's disability picture requires 
the assignment of an extraschedular rating.

In this case, the evidence does not present such an exceptional 
disability picture that the available schedular evaluations are 
inadequate to rate the Veteran's service-connected bilateral foot 
disability (now marked bilateral pes cavus with resultant painful 
plantar hyperkeratosis).  The various schedular rating criteria 
(Diagnostic Codes 5276 to 5284) include all the Veteran's 
symptoms or manifestations of disability, specifically including 
foot pain, calluses, marked deformity, hammerhead toes, dropped 
forefoot, and high arches.  The Board has considered and rating 
the Veteran's service-connected bilateral foot disability under 
different rating criteria that is the most favorable to the 
Veteran, including ratings by analogy.  Because the evidence does 
not present such an exceptional disability picture that the 
schedular rating criteria is inadequate to rate the Veteran's 
service-connected bilateral foot disability, referral to the VA 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether the Veteran's disability 
picture requires the assignment of an extraschedular rating is 
not warranted in this case.

In addition, to the extent that the Veteran has asserted that his 
bilateral foot disability has rendered him unemployable, such 
contentions have been addressed in a separate claim for 
individual unemployability.  In a May 2009 rating decision, the 
RO addressed such contentions as part of a denial of individual 
unemployability (an extraschedular rating question).  The Veteran 
appealed that determination and in October 2010, and the RO 
issued its statement of the case.  As the record before the Board 
does not contain a substantive appeal, the issue of individual 
unemployability is not properly before it.  See Rice v. Shinseki, 
22 Vet App. 447 (2009); 38 C.F.R. 
§ 20.200 (2010).


ORDER

The appeal for a higher initial disability rating for bilateral 
foot disability, in excess of 10 percent prior to November 7, 
2007, and in excess of 50 percent from November 7, 2007, is 
denied.



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


